Case 1:20-cv-02699-AT Document 24 Filed 09/08/20 Page 1 of 1

USDC SDNY
DOCUMENT

Abdul Hassan Law Grot ELEGIRONIGAELE FILED

215-28 Hillside Aven] pate rmep: 9/8/2020
Queens Village, New York, ~~ .=

  

 

Abdul K. Hassan, Esq. Tel: 718-740-1000

Email: abdul@abdulhassan.com Fax: 718-740-2000

Employment and Labor Lawyer Web: www.abdulhassan.com
September 4, 2020

Via ECF

Hon. Analisa Torres, USDJ

United States District Court, SDNY
500 Pearl Street, Courtroom: 15D
New York, 10007 NY

Tel: 212-805-0292

Re: Cabrera v. Rose Hill Asset Management Corporation et al
Case #: 20-CV-02699 (AT)(KNF)

Motion for Extension of Time
Dear Judge Torres:

My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a two-week extension of the September 4, 2020 deadline for plaintiff to submit his
motion for approval. This request is being made because some additional time is needed to
finalize the settlement agreement in light of Cheeks. No prior request for an extension of this
deadline was made.

We thank the Court in advance for its time and consideration.

 

Respectfully submitted,
Abdul Hassan Law Group, PLLC GRANTED. By September 18, 2020, the
parties shall file their motion for approval.
/s/ Abdul Hassan
By: Abdul K. Hassan, Esq. (AH6510) SO ORDERED.

Counsel for Plaintiff
Dated: September 8, 2020
cc: Defense Counsel via ECF New York, New York

O7-

ANALISA TORRES
United States District Judge
